—In a proceeding pursuant to CPLR article 78 to review (1) a determination of the respondent New York City Transit Authority, dated April 28, 1992, which adopted the findings of a Hearing Officer which, after a hearing, found the petitioner guilty of misconduct and terminated her employment, and (2) a determination of the respondent City Civil Service Commission, dated November 1, 1995, which affirmed the determination of the New York City Transit Authority, the petitioner ap*559peals from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated March 6, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
Because the petitioner opted to pursue an administrative appeal of the determination of the New York City Transit Authority (hereinafter the NYCTA) to the respondent City Civil Service Commission (hereinafter the Commission), the Supreme Court properly dismissed the proceeding insofar as asserted against the NYCTA as barred by Civil Service Law § 76 (see, Civil Service Law § 76 [1], [3] ; Matter of Wood v Cosgrove, 237 AD2d 616).
The Supreme Court also correctly dismissed the instant proceeding insofar as it sought review of the Commission’s decision affirming the NYCTA’s determination. The petitioner failed to establish that the Commission’s decision “was ‘in violation of the Constitution or of the laws of this State’, or that the Commission ‘acted illegally, unconstitutionally, or in excess of its jurisdiction’ ” (Matter of Wood v Cosgrove, supra, at 616, quoting Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn., 78 NY2d 318, 323-324). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.